Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 1 of 13 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

THERESE STULTZ,                )
                               )
     Plaintiff,                )
                               )
v.                             )            Civil Action No.:
                               )
FANEUIL, INC.,                 )
                               )
     Defendant.                )
_______________________________/

      PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, THERESE STULTZ (“Plaintiff” or “Stultz”),

through the undersigned counsel, and files her Complaint and Demand for Jury Trial

against Defendant, Faneuil, Inc., (“Defendant” or “Faneuil”) and in support, she

states the following:

                          JURISDICTION AND VENUE

      1.     This is an action for monetary damages pursuant to Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(“ADA”) and the Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01 et seq.

(“FCRA”) to redress Defendant’s unlawful employment practices against Plaintiff,

including Defendant’s unlawful pattern and practice of discrimination against

Plaintiff due to her disability and request for reasonable medical accommodation

leading to her unlawful termination.
                                        1
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 2 of 13 PageID 2




      2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding deprivation of

Plaintiff’s civil rights under the ADA.

      3.     This Court has supplemental jurisdiction over Plaintiff’s related claims

arising under state law pursuant to 28 U.S.C. §1367(a).

      4.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including the

unlawful employment practices alleged herein occurred in this district.

                                  THE PARTIES

      5.     Plaintiff Stultz is a citizen of the United States, and is and was at all

times material, a resident of the State of Florida, residing in Osceola County.

      6.     Defendant Faneuil is a foreign for-profit corporation with its principal

place of business in Hampton, Virginia.

      7.     Defendant does business in this judicial district, and Plaintiff worked

for Defendant at its 7700 Southland Boulevard, Suite 250, Orlando, Florida 32809

location.

      8.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.




                                          2
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 3 of 13 PageID 3




                       PROCEDURAL REQUIREMENTS

      9.     Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.    On April 11, 2016, Plaintiff dual-filed a claim with the Florida

Commission on Human Relations (“FCHR”) and the Equal Employment

Opportunity Commission (“EEOC”) against Defendant, satisfying the requirements

of 42 U.S.C. § 2000e-5(b) and (e), based on disability and retaliation.

      11.    Plaintiff’s EEOC charge was filed within three hundred (300) days after

the unlawful employment practices occurred.

      12.    On February 25, 2021, the EEOC issued to Plaintiff a Notice of Right

to Sue.

      13.    This complaint was filed within ninety (90) days of Plaintiff’s receipt

of the EEOC’s Notice of Right to Sue.

                           FACTUAL ALLEGATIONS

      14.    Plaintiff was employed by Defendant for approximately five (5) years.

      15.    Plaintiff worked for Defendant as a Customer Service Representative

in Defendant’s Orlando, Florida call center.

      16.    Plaintiff is a disabled female.

      17.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability and/or handicap within the meaning of the ADA and FCRA.


                                           3
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 4 of 13 PageID 4




Plaintiff has an actual disability and/or handicap, has a record of being

disabled and/or handicapped, and/or is perceived as being disabled and/or

handicapped by Defendant.

       18.   At all times material, Plaintiff was able to perform the essential

functions of her job with or without reasonable accommodations.

       19.   On or about October 3, 2014, Plaintiff was diagnosed with breast

cancer.

       20.   Plaintiff verbally informed Human Resources Representative

Maria Ramos and other supervisors in the call center of her diagnosis.

       21.   Plaintiff’s disability and/or handicap impact her major life

activities, including but not limited to caring for herself, lifting, reaching, and

doing manual tasks.

       22.    Plaintiff underwent repeated surgeries over several months due

to her diagnosis. Plaintiff’s first surgery was a mastectomy in early 2015 for

which she used a medical leave of absence. Following her mastectomy

Plaintiff returned to work until she was ready for her reconstructive surgery.

       23.   The surgeries had a physical, mental, and emotional impact on

Plaintiff.




                                            4
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 5 of 13 PageID 5




      24.    As the time approached for Plaintiff’s reconstructive surgery she spoke

with Ms. Ramos and discussed the application process for a medical leave of

absence.

      25.    To discriminate against Plaintiff, Defendant and specifically Lisa

Kerchid told Plaintiff she did not have any of Plaintiff’s documentation.

      26.    After some back and forth, Plaintiff reapplied and was approved for

medical leave of absence on or about May 21, 2015.

      27.    While on a medical leave of absence, Plaintiff underwent a second

surgery in May 2015 and a third surgery in early June 2015.

      28.    Plaintiff’s original return to work date was July 10, 2015.

      29.    Plaintiff experienced complications from her surgeries and required a

brief extension of her leave.

      30.    Plaintiff called Defendant concerning her return to work; however,

Plaintiff did not receive a response and left a voicemail requesting a return call.

Defendant did not respond and Plaintiff called again on July 13, 2015, and spoke

with Ms. Ramos.

      31.    Defendant failed to engage in the interactive process with Plaintiff as is

required by law.




                                          5
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 6 of 13 PageID 6




      32.    To discriminate against Plaintiff due to her disabilities Defendant

transitioned Plaintiff’s medical leave of absence into a thirty (30) day Leave of

Absence that expired July 10, 2015.

      33.    Plaintiff underwent emergency surgery due to complications on

June 25, 2015 and she was released to go home a few days later.

      34.    On June 30, 2015, Plaintiff received an email from Jacqueline

Carrasquillo, Human Resource Coordinator wherein Ms. Carrasquillo

inquired about Plaintiff’s return to work date.

      35.    Plaintiff spoke with Ms. Ramos who informed Plaintiff that she

was currently not in the office and stated she would inform Defendant that

Plaintiff called when she returned to the office, and in the interim, Plaintiff

should reach out to Ms. Carrasquillo.

      36.    Plaintiff also called Ms. Carrasquillo; however, Ms. Carrasquillo

did not answer, and Plaintiff left a voicemail.

      37.    The same afternoon Lisa Ketchersid, Human Resources

Generalist, called Plaintiff.

      38.    Plaintiff informed Ms. Ketchersid she underwent emergency

surgery and was still recovering and advised she had a doctor’s appointment

on July 16, 2015, to receive her new return to work date.




                                           6
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 7 of 13 PageID 7




      39.     Ms. Ketchersid responded that Defendant terminated Plaintiff’s

employment effective July 14, 2015, because she did not return to work on

July 10, 2015.

      40.     A mere two (2) days later, on July 16, 2015, Plaintiff’s doctor released

her to return to work on July 20, 2015, with no restrictions.

      41.     Plaintiff has been damaged by Defendant’s unlawful conduct.

      42.     Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

            Count I: Disability Discrimination in Violation of the ADA

      43.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-42 above.

      44.     At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA.

      45.     Plaintiff has an actual disability, has a record of being disabled, and/or

is perceived as being disabled by Defendant.

      46.     Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      47.     Defendant violated the ADA by terminating her and discriminating

against Plaintiff based on her disability.


                                             7
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 8 of 13 PageID 8




       48.     Defendant intentionally discriminated against Plaintiff based on

her disability.

       49.     As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish

and emotional distress for which Plaintiff is entitled to an award of monetary

damages and other relief.

             Count II: Failure to Accommodate in Violation of the ADA

       50.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-42 above.

       51.     At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by Defendant.

       52.     Defendant was aware of Plaintiff’s disability.

       53.     Defendant failed to accommodate Plaintiff’s disability.

       54.     Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige.

       55.     Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.




                                            8
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 9 of 13 PageID 9




      56.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling her to

punitive damages.

                  Count III: Retaliation in Violation of the ADA

      57.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-42 above.

      58.    Defendant intentionally retaliated against Plaintiff for engaging in

protected activity when he requested a brief medical leave due to her disability by

unlawfully terminating her employment.

      59.    Defendant’s conduct violates the ADA.

      60.    Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige.

      61.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

      62.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling her to

punitive damages.

     Count IV: Handicap Based Discrimination in Violation of the FCRA

      63.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-42 above.


                                            9
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 10 of 13 PageID 10




       64.      Plaintiff was a qualified individual with a handicap under the

meaning of the FCRA.

       65.      Defendant is prohibited under the FCRA from discriminating

against Plaintiff because of her handicap with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

       66.      Defendant violated the FCRA by terminating and discriminating

against Plaintiff based on her handicap.

       67.      Defendant intentionally discriminated against Plaintiff based on

her handicap.

       68.      As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost

wages, lost benefits, as well as severe mental anguish and emotional distress,

including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which Plaintiff is entitled to an award of monetary damages and

other relief.

       69.      Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and or punitive damages.


                                           10
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 11 of 13 PageID 11




                 Count V: Retaliation in Violation of the FCRA

      70.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-42 above.

      71.    At all times relevant to this action, Plaintiff was a qualified employee

with a handicap under the FCRA.

      72.    Defendant intentionally retaliated against Plaintiff for engaging in

protected activity.

      73.    As a direct and proximate result of Defendant’s unlawful and retaliatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as

well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and

self-confidence, and emotional pain and suffering, for which Plaintiff is entitled to

an award of monetary damages and other relief.

      74.    Defendant’s unlawful conduct in violation of the FCRA was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

      75.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.




                                           11
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 12 of 13 PageID 12




      76.    Plaintiff was injured due to Defendant’s willful violations of the

FMLA, to which she is entitled to legal relief.

      77.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

      78.    Plaintiff was injured due to Defendant’s willful violations of the

FMLA, to which she is entitled to legal relief.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in the amount to be proved at trial,

punitive damages, and prejudgment interest thereon;

      b)     Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

      c)     Award any other, and further relief as this Court deems just and proper.

                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

                                        Respectfully Submitted:

                                        /s/ Gary Martoccio
                                        Gary Martoccio
                                        Florida Bar No. 099040
                                        Spielberger Law Group
                                          12
Case 6:21-cv-00833-WWB-EJK Document 1 Filed 05/13/21 Page 13 of 13 PageID 13




                                   4890 W. Kennedy Blvd., Ste. 950
                                   Tampa, Florida 33606
                                   T: (800) 965-1570
                                   F: (866) 580-7499
                                   Gary.Martoccio@spielbergerlawgroup.com

                                   Counsel for Plaintiff




                                    13
